United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                 Anthony C. ZACHAREAS
                Sergeant (E-5), U.S. Marine Corps
                           Appellant

                         No. 201800329

Appeal from the United States Navy-Marine Corps Trial Judiciary.
                       Decided: 7 March 2019.
                         Military Judges:
  Lieutenant Colonel Emily A. Jackson-Hall, USMC (arraignment);
              Major Terrance J. Reese, USMC (trial).
Sentence adjudged 26 July 2018 by a general court-martial convened
at Camp Lejeune, North Carolina, consisting of a military judge
sitting alone. Sentence approved by convening authority: reduction to
E-1, confinement for 395 days, and a bad-conduct discharge.
                        For Appellant:
               Commander Mark Takla, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

           Before HUTCHISON, TANG, and ELLINGTON
                    Appellate Military Judges.
                 United States v. Zachareas, No. 201800329


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2